 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD ROYCE STOLZ, II,                             No. 2:18-cv-1923-KJM-KJN
12                        Plaintiff,
13           v.                                           ORDER
14    TRAVELERS COMMERCIAL
      INSURANCE COMPANY, et al.
15
                          Defendants.
16

17

18          On July 19, 2019, the court conducted a further evidentiary hearing with respect to

19   plaintiff’s opposition to Travelers’ January 8, 2019 ex parte application for sanctions. (ECF No.

20   35.) At the hearing, Ben-Thomas Hamilton appeared on behalf of plaintiff Edward Stolz, II and

21   Edward Murphy appeared on behalf of Travelers. Third parties Jeremey Ross and Debby Naiman

22   were also present.

23          For the reasons stated on the record at the hearing, IT IS HEREBY ORDERED that:

24          1. Within ten (10) days, Travelers shall provide the court with an accounting of

25                attorneys’ fees and costs incurred in relation to the pending ex parte application for

26                sanctions and related evidentiary hearings; and

27          2. After the accounting is filed with the court, plaintiff shall submit any response within

28                seven (7) days.
                                                         1
 1          IT IS SO ORDERED.

 2   Dated: July 24, 2019

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                2
